          Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
MGG INVESTMENT GROUP LP,                                 :
                             Plaintiff,                  :
                                                         :
                      - against -                        :   Civil Action No. 1:20-cv-08886-KPF
                                                         :
LEONARD C. GREEN & CO., PA d/b/a THE :
GREEN GROUP,                                             :
                                                         :
                              Defendant.                 :
---------------------------------------------------------x

                       STIPULATED CONFIDENTIALITY AGREEMENT

                 MGG Investment Group LP (“Plaintiff”) and Leonard C. Green & Co., PA d/b/a/

The Green Group (“Defendant” and, together with Plaintiff, the “Parties”) through their

respective counsel, enter into this Stipulated Confidentiality Agreement (the “Agreement”) to

protect the legitimate interests of the Parties or other persons (including non-parties) in

maintaining the confidentiality of certain proprietary or sensitive information that may be

disclosed during the course of the above-captioned proceedings. Accordingly, the Parties and

their undersigned counsel hereby stipulate and agree:

                 1.       Discovery Materials. All documents, materials, deposition testimony,

affidavits, answers to interrogatories, responses, or other information made available during the

course of the above-captioned proceedings, which contain or comprise confidential, sensitive or

proprietary business, financial, personal, personnel, trade, technical, research, development or

commercial information (collectively “confidential and/or proprietary information”) produced or

filed with the Court or produced or served either by a party or by a non-party to or for any of the

Parties (collectively “Discovery Materials”), and designated as such in good faith by the
         Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 2 of 12




producing or filing party or non-party in accordance with paragraphs 2 through 5 herein, as

applicable, shall be governed by this Agreement.

               2.      Confidential or Attorneys’ Eyes Only Discovery Materials. Any party to

the above-captioned proceedings or any other person (including non-parties) that provides

Discovery Materials or serves or files any papers in these proceedings may designate such

materials as “Confidential” or “Attorneys’ Eyes Only.” Any party to the above-captioned

proceedings also may designate as “Confidential” or “Attorneys’ Eyes Only” any Discovery

Materials produced by any other party or person (including non-parties). A designation of

“Confidential” shall constitute a representation by the party or person and its counsel that they, in

good faith, believe that the material so designated contains or constitutes: (a) confidential and/or

proprietary information; or (b) other information which is properly the subject of a protective

order pursuant to Rule 26(c) of Federal Rules of Civil Procedure (“FRCP”). A designation of

“Attorneys’ Eyes Only” constitutes a representation by the party or person and its counsel that

they, in good faith, believe that the material so designated contains or constitutes highly

confidential and sensitive information, the disclosure of which to another party or non-party

would create a substantial risk of serious harm that could not be avoided by less restrictive

means. Discovery Materials designated Confidential or Attorneys’ Eyes Only shall be accorded

the protections referred to in paragraphs 6 through 9 of this Agreement

               3.      Designation of Documents And Other Discovery Materials as Confidential

or Attorneys’ Eyes Only. Documents, portions of documents, affidavits, answers to

interrogatories and other Discovery Materials may be designated as Confidential or Attorneys’

Eyes Only by stamping or otherwise marking the document, the portion of the document or the

Discovery Materials as “Confidential” or “Attorneys’ Eyes Only,” as applicable. Documents



                                                 2
         Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 3 of 12




may also be designated and treated as Confidential or Attorneys’ Eyes Only by letter from the

producing party or counsel for the producing party enclosing or forwarding the production

designates the production as “Confidential” or “Attorneys’ Eyes Only.”

               4.       Designation of Deposition Testimony as Confidential or Attorneys’ Eyes

Only. Any party or person may designate any deposition testimony or any portion thereof

(including exhibits) as Confidential or Attorneys’ Eyes Only by advising the reporter and all

parties of such fact on the record during the deposition or in writing at any time within twenty

(20) business days after actual receipt by counsel of the deposition transcript certified by the

court reporter. All deposition transcripts shall be deemed “Confidential” for the first twenty (20)

business days after actual receipt by counsel of such deposition transcripts. The reporter shall

also be advised to limit distribution of the transcripts to the Parties’ counsel and the deponent (or

his or her attorney).

               5.       Subsequent Designation of Discovery Materials as Confidential. Any

Discovery Materials that are produced without being designated “Confidential” or “Attorneys’

Eyes Only” may be so designated, with respect to future disclosure, by the producing party or

person or by any other party to the above-captioned case by sending a letter making such

designation to each party who has received or produced such material. Disclosure of such

material prior to its designation as “Confidential” or “Attorneys’ Eyes Only” shall not violate the

terms of this Agreement, provided, however, that a person disclosing such material that is

subsequently designated as “Confidential” or “Attorneys’ Eyes Only” shall use its best efforts to

retrieve such material from the recipient(s) and prevent further disclosures except as authorized

in this Agreement.




                                                  3
         Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 4 of 12




               6.     Use of Confidential or Attorneys’ Eyes Only Discovery Materials.

Confidential or Attorneys’ Eyes Only Discovery Materials shall be used by the non-designating

party or person only in preparation for and conduct of the above-captioned proceedings

(including use in briefs, memoranda, correspondence and other documents relating thereto) and

shall not be used for any other purpose except upon written consent of the designating party or

person or upon order of the Court. Nothing in this Agreement shall prevent any party or person

from using or disclosing its own Confidential or Attorneys’ Eyes Only Discovery Materials as it

deems appropriate.

               7.     Restrictions on the Disclosure of Discovery Materials Designated as

Confidential. Confidential Discovery Materials and all information contained therein or derived

therefrom shall not be disclosed to, or discussed with, any person except:

                      (a)     counsel to the parties, and their staffs (including legal assistants
                              and other persons employed and supervised by such counsel)
                              reasonably necessary to assist such counsel in the conduct of these
                              proceedings;

                      (b)     the parties and any employees or agents of the parties that are
                              reasonably necessary to assist counsel in the conduct of these
                              proceedings;

                      (c)     experts, consultants and other persons from whom counsel may
                              seek to obtain evidence, advice or expert opinions (including
                              persons employed or supervised by such persons), to the extent
                              deemed reasonably necessary by counsel for the conduct of these
                              proceedings;

                      (d)     any person who is deposed or testifies in these proceedings, or is to
                              be deposed or to testify in these proceedings (for purposes of
                              preparation for such deposition or testimony), and counsel for such
                              person, to the extent deemed reasonably necessary by counsel for
                              the conduct of these proceedings;

                      (e)     the Court (including court staff and jurors);

                      (f)     court reporters, deposition transcript reporters and videographers;
                              and

                                                4
         Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 5 of 12




                       (g)    other persons only upon consent of the designating party or person
                              or upon order of the Court.

               8.      Restrictions on the Disclosure of Discovery Materials Designated as

Attorneys’ Eyes Only. Attorneys’ Eyes Only Discovery Materials and all information contained

therein or derived therefrom shall not be disclosed to, or discussed with, any person except:

                       (a)    counsel to the parties, and their staffs (including legal assistants
                              and other persons employed and supervised by such counsel)
                              reasonably necessary to assist such counsel in the conduct of these
                              proceedings;

                       (b)    experts, consultants and other persons from whom counsel may
                              seek to obtain evidence, advice or expert opinions (including
                              persons employed or supervised by such persons), to the extent
                              deemed reasonably necessary by counsel for the conduct of these
                              proceedings;

                       (c)    the Court (including court staff and jurors), the United States
                              District Court, Southern District of New York;

                       (d)    court reporters, deposition transcript reporters and videographers;
                              and

                       (e)    other persons only upon consent of the designating party or person
                              or upon order of the Court.

               9.      Prior to the disclosure of Confidential or Attorneys’ Eyes Only Discovery

Materials to those persons or entities authorized under paragraphs 7(c), 7(d), 7(g), 8(b) and 8(e)

of this Agreement to receive such Discovery Materials, the Parties will take all reasonable

measures to protect the confidentiality of the Confidential or Attorneys’ Eyes Only Discovery

Materials, including, but not limited to, attempting in good faith to obtain from a non-party

witness and acknowledgment in writing, in the form attached hereto as Exhibit A, that such

witness and his or her counsel have read this Agreement and agree to be bound by it and, in the

event such non-party witness refuses to comply, raising the issue with the Court prior to

disclosing any Confidential or Attorneys’ Eyes Only Discovery Materials.


                                                 5
         Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 6 of 12




               10.     Inadvertent Production. If information subject to a claim of attorney-

client privilege, work product or any other privilege is nevertheless inadvertently produced to a

party, such production shall in no way prejudice or otherwise constitute a waiver of, or estoppel

as to, any claim of attorney-client privilege, work product or any other privilege to which the

producing party or person would otherwise be entitled. If a claim of inadvertent production is

made, pursuant to this paragraph, with respect to information then in the custody of another

party, such party shall promptly return to the claiming party or person that material as to which

the claim of inadvertent production has been made.

               11.     Resolution of Challenges to Designations. Entering into, agreeing to or

otherwise complying with the terms of this Agreement shall not: (a) operate as an admission by

any party that any particular Discovery Materials which have been designated “Confidential” or

“Attorneys’ Eyes Only” contain or reflect proprietary or sensitive commercial or personal

information or other confidential matter or confidential and/or proprietary information;

(b) prejudice in any way the rights of any party to apply to the Court for an Order that

information designated as “Confidential” or “Attorneys’ Eyes Only” need not be treated as

Confidential or Attorneys’ Eyes Only; (c) prejudice in any way the rights of any producing party

or person to object to any discovery requests that seek information or documents that it considers

not subject to discovery; (d) prejudice in any way the rights of a party to seek a determination of

the Court that particular Discovery Materials should be produced; or (e) prejudice in any way the

rights of a designating party or person to apply to the Court for a protective order. No party to

these proceedings is obliged to challenge the protected status of any Discovery Materials at the

time of receipt, disclosure, or designation thereof, and a failure to do so shall not preclude a

subsequent challenge thereto. In the event that a non-designating party seeks to challenge the



                                                  6
         Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 7 of 12




appropriateness of protected treatment of any Discovery Materials, such party shall consult in

good faith with the designating party or person in an effort to resolve the matter on an informal

basis. In the event no agreement is reached, the non-designating party may seek an order

removing the “Confidential” or “Attorneys’ Eyes Only” designation from the disputed Discovery

Materials. The non-designating party shall give no less than five (5) business days written notice

to the designating party or person before seeking such an order, identifying (with as much

specificity as is practicable) the document, testimony or other Discovery Materials that counsel

contends are not entitled to protection. The designating party or person shall bear the burden on

any such application to the Court of demonstrating that the Discovery Materials are properly

designated as Confidential or Attorneys’ Eyes Only and are entitled to such protection. Any

document, testimony or other Discovery Materials as to which such a motion is made shall

continue to be treated as Confidential or Attorneys’ Eyes Only, as applicable, until the Court

rules or the motion is otherwise resolved.

               12.     Filing of Confidential or Attorneys’ Eyes Only Discovery Materials Under

Seal. In the event any Discovery Materials designated Confidential or Attorneys’ Eyes Only are

included in, attached to, referred to, or are an exhibit to any brief, memorandum, affidavit,

document or transcript which is filed with either the Court or the Clerk during the course of these

proceedings, the party using such Discovery Materials shall seek permission from the Court to

file the same or submit them to the Court in a sealed envelope bearing the following legend:

               “THIS DOCUMENT CONTAINS CONFIDENTIAL INFORMATION
               SUBJECT TO PROTECTIVE ORDER. NOT TO BE OPENED EXCEPT BY
               ORDER OF THE COURT.”

       No such filing or submission shall be deemed untimely by the Court by reason of any

delay in receiving permission from the Court to make such filing or submission under seal as



                                                 7
         Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 8 of 12




aforesaid provided, however, that a complete copy of the party’s unredacted submission shall be

served on the opposing party on the agreed to or scheduled date. A party may, but shall not be

required to, file or submit a redacted version (omitting the relevant Confidential Material) not

under seal pending receipt of permission from the Court to file the unredacted version under seal.

               13.     Use of Confidential or Attorneys’ Eyes Only Material In Court. Any

Confidential or Attorneys’ Eyes Only Discovery Materials that is designated by any party may

be offered into evidence in open court at trial unless the producing party obtains an appropriate

protective order from the Court. Use of any Confidential or Attorneys’ Eyes Only Discovery

Materials in any court proceeding shall not waive the applicability of this Agreement as to such

material. Parties using Confidential or Attorneys’ Eyes Only Discovery Materials in open court

shall use reasonable efforts to minimize disclosure to persons not authorized to see such material

pursuant to paragraphs 7 and 8 above, including by complying with paragraph 12 above.

               14.     Receipt of Subpoena: If any party in possession of Discovery Materials

designated “Confidential” or “Attorneys’ Eyes Only” under this Agreement receives a subpoena

seeking production or other disclosure of such Confidential or Attorneys’ Eyes Only Discovery

Materials, that party shall give timely written notice to counsel for the party or person who

designated the Discovery Materials “Confidential” or “Attorneys’ Eyes Only” and shall enclose a

copy of the subpoena. Where possible at least ten (10) business days’ notice before production

or other disclosure should be given.

               15.     Return of Discovery Materials. All Discovery Material produced or

disclosed in this litigation shall remain the property of the party who produced the Discovery

Material irrespective of how and in what form produced. Upon final resolution of this litigation

and any related court proceedings and appeals, all Discovery Materials (including all copies,



                                                 8
         Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 9 of 12




excerpts and summaries thereof) shall, at the election of the party who produced such materials,

be either returned or destroyed. In the event that the party who produced the materials elects to

have the materials destroyed, the party to whom the Discovery Material was produced shall

provide such party with a written certification, signed by a member of the bar, attesting that the

material was destroyed. Subject to the foregoing and absent written permission of the party

disclosing the Discovery Material, the provisions of this Agreement shall continue to be binding

after the conclusion of this litigation.

                16.     Governing Law. This Agreement shall be governed by the laws of the

State of New York as to all matters, including, but not limited to, matters of validity,

construction, effect and performance, without regard to conflict of law principles.

                17.     Jurisdiction and Venue. The Parties agree to be subject to the personal

jurisdiction of the courts of the State of New York with regard to the enforcement or breach of

this Agreement. Venue of any proceedings in connection with the enforcement or breach of this

Agreement shall be in New York, New York. The Parties agree not to contest jurisdiction or

venue if it is in New York, New York.

                18.     No Oral Modification. This Agreement may not be modified, except by

written agreement, executed by counsel for the Parties.

                19.     Negotiated Agreement. The Parties acknowledge that this Agreement has

been negotiated and that none of the terms or provisions shall be construed against any party on

the basis that such party or counsel for such party drafted this Agreement.

                20.     Counterparts. This Stipulation may be executed in counterparts. Each

counterpart when executed shall be deemed an original, and all shall constitute the same

instrument.



                                                  9
        Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 10 of 12




               21.     Terms Survive. The terms of this Agreement shall survive the termination

of the above-captioned proceedings.

               22.     Headings. The headings in this Agreement are for convenience only and

shall not define or limit any of the terms of provisions hereof.

Dated: New York, New York
       April 16, 2021


SCHULTE ROTH & ZABEL LLP                              McELROY, DEUTSCH, MULVANEY &
                                                      CARPENTER, LLP


By: /s/ Robert J. Ward                                By: /s/ Peter A. Gaudioso
   Robert J. Ward                                        Peter A. Gaudioso
   Frank W. Olander                                      225 Liberty Street, 36th Floor
   Thomas L. Mott                                        New York, New York 10281
   919 Third Avenue                                      Tel: (212) 483-9490
   New York, New York 10022                              pgaudioso@mdmc-law.com
   Tel: (212) 756-2000
   robert.ward@srz.com                                     Timothy E. Burke
   frank.olander@srz.com                                   1300 Mount Kemble Avenue
   thomas.mott@srz.com                                     P.O. Box 2075
                                                           Morristown, New Jersey 07962
                                                           Tel: (973) 425-8151
                                                           tburke@mdmc-law.com

Attorneys for Plaintiff MGG Investment Group, LP                        -and-




                                                 10
          Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 11 of 12




                                                Timothy J. Ford
                                                Andrew S. Berns
                                                EINHORN BARBARITO
                                                165 East Main Street
                                                Denville, New Jersey 07834
                                                Tel: (973) 586-4940
                                                tford@einhornlawyers.com
                                                aberns@einhornlawyers.com

                                                Attorneys for Leonard C. Green & Co.,
                                                P.A. d/b/a The Green Group




This confidentiality agreement does not bind the Court or any of its
personnel. The Court can modify this stipulation at any time. The
Court will retain jurisdiction over the terms and conditions of this
agreement only for the pendency of this litigation. Any party
wishing to make redacted or sealed submissions shall comply with Rule
6(A) of this Court's Individual Rules of Civil Procedure.

Dated:    April 16, 2021                 SO ORDERED.
          New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE




                                        11
          Case 1:20-cv-08886-KPF Document 36 Filed 04/16/21 Page 12 of 12




                                                  EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
MGG INVESTMENT GROUP LP,                                 :
                             Plaintiff,                  :
                                                         :
                      - against -                        :   Civil Action No. 1:20-cv-08886-KPF
                                                         :
LEONARD C. GREEN & CO., PA d/b/a THE :
GREEN GROUP,                                             :
                                                         :
                              Defendant.                 :
---------------------------------------------------------x

                     CERTIFICATION REGARDING CONFIDENTIALITY

                 By signing this document, I hereby certify that I have read the Stipulated

Confidentiality Agreement (the “Agreement”) agreed to in the above-captioned proceedings on

________________ and hereby agree to abide by its terms and conditions. I also understand that

any violation of the Agreement by me or anyone acting under my direction may subject me to

penalties, including contempt of court.

                                                     _____________________________
                                                     SIGNATURE

                                                     _____________________________
                                                     NAME (PRINTED)

                                                     _____________________________
                                                     AFFILIATION/COMPANY

                                                     _____________________________
                                                     DATE




                                                        12
